DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 2-21 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed method of securing a medical instrument relative to a skin penetration point.
The closest prior art of record is Rosenberg (U.S. Pub. 2005/0187578) and Kratoska (U.S. Pat. 6,090,072).
However, these reference(s) do/does not disclose the method as claimed.
Regarding claim 2, the closest prior art of record fails to teach among all the limitations or render obvious the claimed method step of inserting first and second anchors of an anchor instrument through the skin penetration point while the catheter is occupying the skin penetration point, the first and second anchors being coupled to an external retainer device of the anchor instrument and being configured to extend distal to a distal end of the external retainer device.
Further, the double patenting rejection set forth in the previous Office action has been withdrawn in light of Applicant’s submittal of an approved Terminal Disclaimer (dated 06/04/2021).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/09/2021